DETAILED ACTION
1.          Claims 11-29 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statements (IDS) submitted on 8/31/2021 and 10/19/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
3.          In response to the amendments received in the Office on 10/11/2021, the Office acknowledges the currents status of the claims: claims 11-13, 16, 19, 21, 22, and 24-28 have been amended, claim 29 has been added, and no new matter appears to be included.

Response to Arguments
4.          Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. Examiner addresses the Applicant’s concerns in the following discussion.
     a) Applicant argues the combination of Moon and Jo does not teach, suggest, or render obvious the newly-amended features (in, for example, claim 11):

     receiving a semi-static configuration from the second node;
     determining a second numerology based on the semi-static configuration, wherein the second numerology is related to a second set of BWPs, the second set of BWPs including the first set of BWPs; and
     determining transmission attributes of a transmission link on a BWP of the second set of BWPs between the first node and the second node in a predetermined time duration with respect to the first waveform parameter set based on the channel structure information, wherein the transmission attributes are associated with the first numerology and the second numerology” (see Remarks, pages 8-9). Examiner respectfully disagrees.
            Moon discloses 
     “determining a first numerology configured for the channel structure information indicated by the wireless signal (Moon: [0074-0075] – corresponds to one or more signals transmitted in a communication system operable to support one or more numerologies.), wherein the first numerology is related to a first set of bandwidth parts (BWPs) (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).);
     receiving a semi-static configuration from the second node (Moon: [0161] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically.);
determining a second numerology based on the semi-static configuration, wherein the second numerology is related to a second set of BWPs (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).), the second set of BWPs including the first set of BWPs (Moon: [0160-0162] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically. [0237-0238] describes that the bandwidth parts may be configured to overlap.); and
     determining transmission attributes of a transmission link on a BWP of the second set of BWPs between the first node and the second node in a predetermined time duration with respect to the first waveform parameter set based on the channel structure information (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).), wherein the transmission attributes are associated with the first numerology and the second numerology (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).)”.
The above is applied in the following rejection with amendments 12-13, 16, 19, 21, 22, and 24-29.

Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.         Claims 11, 12, 14, 17-19, 22, 26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0187236 A1 to Moon et al. (hereinafter “Moon”).
             Regarding Claim 11, Moon discloses a method performed by a first node, the method comprising: 
     receiving a wireless signal from a second node (Moon: [0073-0074] – communication exchange occurs between base stations, between terminals, and between base stations and terminals.);
     obtaining channel structure information indicated by the wireless signal (Interpreted to correspond to a determination of an uplink or downlink signal as described by Moon in at least [0078], and D2D or backhaul communications described in [0073-0074].); 
determining a first numerology configured for the channel structure information indicated by the wireless signal (Moon: [0074-0075] – corresponds to one or more signals transmitted in a communication system operable to support one or more numerologies.), wherein the first numerology is related to a first set of bandwidth parts (BWPs) (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).);
     receiving a semi-static configuration from the second node (Moon: [0161] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically.);
     determining a second numerology based on the semi-static configuration, wherein the second numerology is related to a second set of BWPs (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).), the second set of BWPs including the first set of BWPs (Moon: [0160-0162] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically. [0237-0238] describes that the bandwidth parts may be configured to overlap.); and
     determining transmission attributes of a transmission link on a BWP of the second set of BWPs between the first node and the second node in a predetermined time duration with respect to the first waveform parameter set based on the channel structure information (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] wherein the transmission attributes are associated with the first numerology and the second numerology (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).).
            Regarding Claim 28, Moon discloses the method of claim 11, wherein the predetermined time duration is further determined based on:
     a relative time period associated with the second numerology, wherein a length of the relative time period depends on values of the second numerology (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).).             

            Regarding Claim 12, Moon discloses a method performed by a first node, the method comprising:
     configuring a numerology and a predetermined time duration for a second node to determine transmission attributes of a transmission link on a bandwidth part (BWP) of a second set of BWPs between the first node and the second node (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set). [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).);
wherein the first numerology is related to a first set of BWPs and the second numerology is related to the second set of BWPs (Moon: [0075-0076], [0094], and [0237-0238] – corresponds to one or more numerologies related to one or more portions of a frequency band (of a resource set).), the second set of BWPs including the first set of BWPs (Moon: [0160-0162] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically. [0237-0238] describes that the bandwidth parts may be configured to overlap.), and wherein the second numerology is based on a semi-static configuration (Moon: [0161] and [0215] – resource set (control information) related to system bandwidth is configured semi-statically.);
     generating a wireless signal which indicates channel structure information related to the first numerology (Moon: [0172-0173] – corresponds to generating a control resource set comprising a numerology.); and
     transmitting the wireless signal to the second node (Moon: [0172-0179] – the information may be signaled to, for example, a user terminal.).
            Regarding Claim 14, Moon discloses the method of claim 12, wherein the predetermined time duration is further determined based on:
     a relative time period associated with the second numerology, wherein a length of the relative time period depends on values of the second numerology (Moon: [0074-0082] – corresponds to resource allocation comprising a numerology for one or more of an uplink or downlink, each of which comprising a slot type, or slot-based scheduling attribute. See also [0107] for a slot format indication (SFI).).           
            Regarding Claim 17, the combination of Moon and Jo discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions, when executed by a processor of a first node, causing the processor to carry out the method according to claim 11 (Moon: [0266]).
            Regarding Claim 18, the combination of Moon and Jo discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions, when executed by a processor of a first node, causing the processor to carry out the method according to claim 12 (Moon: [0266]).

            Claim 19, directed to a device embodiment of claim 11, recites similar features as claim 11 and is therefore rejected upon the same grounds as claim 11. Please see above rejection of claim 11. Moon further discloses the communication apparatus comprising a processor, memory, and wireless interface in at least Figure 2 - illustrates a device comprising a processor, memory, and a plurality of interfaces.
            Claims 22 and 26, directed to a device embodiment of claims 12 and 14, recites similar features as claim 12 and 14, respectively, and are therefore rejected upon the same grounds as claims 12 and 14. Please see above rejections of claims 12 and 14. Moon further discloses the communication apparatus comprising a processor, memory, and wireless interface in at least Figure 2 - illustrates a device comprising a processor, memory, and a plurality of interfaces.

Claim Rejections - 35 USC § 103
8.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.        Claims 13, 15, 16, 20, 21, 23-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of United States Patent Application Publication 2019/0165904 A1 to Jo et al. (hereinafter “Jo”).
            Regarding Claim 13, Moon discloses the method of claim 12, but does not expressly disclose wherein the transmission attributes include at least one of field, the at least one field including:
     a downlink (DL) field in which the second node can receive a downlink signal (Jo: [0043] – corresponds to slot field for DL.);
     an uplink (UL) field in which the second node can transmit an uplink signal (Jo: [0043] – corresponds to slot field for UL.); or 
     an OTHER field in which the second node can either receive a downlink signal or transmit an uplink signal after receiving a dynamic indication from the first node indicating that the OTHER filed is updated to a DL field or a UL field, respectively, wherein each of the uplink signal and the downlink signal is a semi-statically configured signal.
            However, Jo discloses a downlink (DL) field under which the second node can receive a downlink signal (Jo: [0043] – corresponds to slot field for DL.), and 
     an uplink (UL) field under which the second node can transmit an uplink signal (Jo: [0043] – corresponds to slot field for UL.).

            Regarding Claim 15, the combination of Moon and Jo discloses the method of claim 12, but does not expressly disclose the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit and each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units.
            However, Jo discloses the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity.); and
     each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control 
            Regarding Claim 16, the combination of Moon and Jo discloses the method of claim 15, wherein Jo discloses the set of structural codebooks indicates channel structures covering a number of second time units under a third numerology that is determined based on a semi-static configuration (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink. See also [0065] – describing the information corresponding to slots in signaled via semi-static signaling.) and 
     the transmission attributes in the predetermined time duration are determined based on an alignment of transmission attributes under different numerologies in the predetermined time duration (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink. See also [0058] – structures for the numerologies consider “alignments” in the time domain.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information in view of the method of determining group-common control 
            Regarding Claim 20, Moon discloses the first communication apparatus of claim 19, but does not expressly disclose the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit and each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units.
            However, Jo discloses the channel structure information indicates one or more channel structures included in a set of structural codebooks corresponding to a first time unit (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity.); and
     each of the one or more channel structures covers one or more second time units in the predetermined time duration and a pattern of transmission attributes of the one or more second time units (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information in view of the method of determining group-common control 
            Regarding Claim 21, Moon discloses the first communication apparatus of claim 19, but does not expressly disclose the set of structural codebooks indicates channel structures covering a number of second time units under a third numerology that is determined based on a semi-static configuration and preferably the transmission attributes in the predetermined time duration are determined based on an alignment of transmission attributes under different numerologies in the predetermined time duration.
            However, Jo discloses the set of structural codebooks indicates channel structures covering a number of second time units under a third numerology that is determined based on a semi-static configuration (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The pattern(s) considers the channel structure of uplink and/or downlink. See also [0065] – describing the information corresponding to slots in signaled via semi-static signaling.) and preferably
     the transmission attributes in the predetermined time duration are determined based on an alignment of transmission attributes under different numerologies in the predetermined time duration (Jo: [0020], Figure 2 with [0069-0073] – interpreted to correspond to a plurality of slot format patterns defined with a periodicity. The 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of determining control channel information in view of the method of determining group-common control channel information of Jo to ascertain a predetermined time duration is determined based on an absolute time period irrelevant to any waveform parameter set for the reasons of “accurately transmitting and receiving downlink (DL) control information indicating a slot format through a group common physical downlink control channel (PDCCH)” (Jo: [0007]).
            Claims 23 and 24, dependent upon claim 22, recite similar features as claims 20 and 21, respectively, and are therefore rejected upon the same grounds as claims 20 and 21. Please see above rejections of claims 20 and 21.
            Claims 25, 27, and 29, dependent upon claims 22, 11, and 19, respectively, recite similar features as claim 13 and are therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13.

Conclusion
10.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
              

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 6, 2021